    Case 3:18-cv-01462-RAM-MDM Document 36 Filed 07/17/19 Page 1 of 7




                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF PUERTO RICO

 CARIBBEAN CELULAR UNLOCKS,
 FRANCISCO J. TIRADO CRUZ, SUHAYDEE
 VELAQUEZ AVILES AND THE CONJUGAL
 PARTNERSHIP BETWEEN THEM.
       Plaintiffs

             v.
                                           CIVIL NO. 18-1462(RAM)
 PETER DIAZ SANTIAGO, BUFETE DIAZ
 SANTIAGO, JANE DOE, JOHN DOE,
 INSURANCE COMPANY A
       Defendants




           OPINION AND ORDER ON DEFENDANT’S MOTION TO DISMISS
RAÚL M. ARIAS-MARXUACH, United States District Judge.

     Pending before the Court is Defendant’s Motion to Dismiss the

Complaint for lack of subject matter jurisdiction [Docket No. 13.]

After reviewing the parties’ arguments, the documents on record and the

applicable law, the Court hereby GRANTS Defendant’s motion to dismiss

for lack of subject matter jurisdiction.

                               I. BACKGROUND

     The   Complaint   in   this   case   arises   from   an   attorney-client

relationship gone sour. The gravamen of the Complaint is that defendant

Peter Díaz-Santiago (“Defendant”) allegedly extracted and refused to

return a $14,000 retainer under false pretenses. Based on the allegations

of the Complaint, Plaintiffs claimed $119,000 in damages comprised of
    Case 3:18-cv-01462-RAM-MDM Document 36 Filed 07/17/19 Page 2 of 7
Civil No. 18-1462(RAM)                                                  2


the $14,000 retainer and other items of damages which are described

below. [Docket No. 1 at ¶¶ 40-46.]

     In his Motion to Dismiss, Defendant contends that subject-matter

jurisdiction is lacking because plaintiffs did not meet 28 U.S.C. §

1332(a)’s amount in controversy requirement of $75,000 exclusive of

interests and costs. Plaintiffs filed an opposition with unauthenticated

documents tending to show Plaintiffs are domiciled in Pennsylvania and

that Mrs. Velazquez had appointments with a psychiatric care provider

on September 28, 2018 and on October 8, 2018. [Docket Nos. 16, 16-1 and

16-2.]

     In their briefs, both parties expended effort arguing the merits

of their respective claims and defenses. [Dockets No. 13 and 16.] This

was beside the point. The Court’s task at this stage is not to determine

whether the Complaint has merit. Instead, the Court must determine

whether the Plaintiffs meet 28 U.S.C. § 1332(a)’s amount in controversy

requirement of $75,000 exclusive of interests and costs.

                           II. APPLICABLE LAW

     Jurisdiction pursuant to diversity of citizenship lies only “where

the matter in controversy exceeds the sum or value of $75,000, exclusive

of interest and costs.” 28 U.S.C. § 1332(a). According to the First

Circuit, the burden is on the federal plaintiff “to establish that the

minimum amount in controversy has been met.” Abdel-Aleem v. OPK Biotech,

LLC, 665 F.3d 38, 41 (1st Cir. 2012) (citing Stewart v. Tupperware Corp.,

356 F.3d 335, 337 (1st Cir. 2004)).
    Case 3:18-cv-01462-RAM-MDM Document 36 Filed 07/17/19 Page 3 of 7
Civil No. 18-1462(RAM)                                                             3


     The   sums   claimed   in   the   Complaint   control   “if   the    claim    is

apparently made in good faith.” Id. Said good faith must be measured

objectively. Id. When conducting this analysis, the question courts must

answer is “whether to anyone familiar with the applicable law this claim

could objectively have been viewed as worth more than the jurisdictional

minimum.” Id. (internal quotations omitted). See also Coventry Sewage

Assoc. v. Dworkin Realty Co., 71 3d. 1, 6 (1st Cir. 1995).

     Upon a challenge to whether the Complaint’s allegations of damages

meet the jurisdictional amount requirements, the party invoking federal

jurisdiction has “the burden of alleging with sufficient particularity

facts that it is not a legal certainty that the claim involves less than

the jurisdictional amount.” Abdel-Aleem, 666 F.3d at 42 (emphasis added)

(quoting Stewart v. Tupperware Corp., 356 F.3d at 338). “This burden can

be met by amending the pleadings or submitting affidavits.” Id. (citing

Dep’t of Recreation & Sports of P.R. v. World Boxing Ass’n, 942 F.3d 84,

88 (1st Cir. 1991)).

     Because plaintiffs’ bear the burden of proof on the existence of

subject-matter jurisdiction, “argumentative inferences favorable to the

pleader should not be drawn” when confronted with a motion to dismiss

for lack of subject matter jurisdiction under Fed. R. Civ. P. 12(b)(1).

See Menendez v. United States, 67 F. Supp. 2d 42, 45 (D.P.R. 1999).

                                   III. ANALYSIS

     Plaintiff’s    claimed      the   following   items   of   damages    in     the

Complaint: (a) the $14,000 retainer; (b) no less than $20,000 breach of

contract damages consisting in “a substantial diminishment” in Plaintiff
    Case 3:18-cv-01462-RAM-MDM Document 36 Filed 07/17/19 Page 4 of 7
Civil No. 18-1462(RAM)                                                  4


Francisco J. Tirado Cruz’s “capacity to re-start a business for lack of

cash flow”; (c) $50,000 in mental anguish damages for Mr. Tirado Cruz;

(d) $25,000 in mental anguish damages his wife Mrs. Suhaydee Velázquez;

and (e) $10,000 for their conjugal partnership in damages arising from

“the economic crisis and relocation of their life after losing their

business, and the attorney fraud.” [Docket No. 1 at ¶¶ 40-46.]

     On September 19, 2018, Plaintiffs were put on notice by Defendant’s

Motion to Dismiss that the sufficiency of the Complaint’s allegations

regarding the amount in controversy was being challenged. In response,

Mr. Tirado Cruz and Mrs. Velázquez did not amend the pleadings or submit

affidavits to provide a more particularized factual basis for their

damages. Additionally, Plaintiffs failed to cite analogous cases showing

that it is a legal certainty under Puerto Rico law that a case revolving

around whether Defendant must return a $14,000 retainer can entail

$105,000 in damages.

     Plaintiffs did not provide any allegations to further develop the

claim of “no less than $20,000 in breach of contract damages consisting

in “a substantial diminishment” of Plaintiff Francisco J. Tirado Cruz’s

“capacity to re-start a business for lack of cash flow.” Moreover,

Plaintiffs did not present any evidence of their finances, their efforts

to restart the business or how they valued the claim at $20,000.

Likewise, Plaintiffs made no effort to further develop the claim for

damages arising from “the economic crisis and relocation of their life

after losing their business, and the attorney fraud.” When an “opposing

party has contested the alleged amount in controversy, the ‘sufficient
       Case 3:18-cv-01462-RAM-MDM Document 36 Filed 07/17/19 Page 5 of 7
Civil No. 18-1462(RAM)                                                                 5


particularity’       standard   requires    something      more    than   a   plaintiff's

conclusory statement.” Abdel-Aleem, 666 F.3d at 45.

        Even if the Court were to credit and add these $30,000 in alleged

damages to the $14,000 that both parties recognize are in dispute, the

resulting amount of $44,000 would still fall short of the required

$75,000 exclusive of interest and costs. Thus, it is up to Plaintiffs’

claims for mental anguish damages to bear Plaintiffs’ burden of meeting

the jurisdictional amount. They do not.

        Under Puerto Rico Law, mental anguish damages allegedly stemming

from    a   breach   of   contract    “will   not    be    awarded      unless   evidence

establishes that the mental condition of plaintiffs has been considerably

affected. Even under the more liberal standard under Puerto Rican tort

law, there must still be a showing that in some appreciable measure the

health, welfare and happiness of claimant were really affected.” Serrano

v. Nicholson Nursery, Inc., 844 F. Supp. 73, 76 (D.P.R. 1994) (Case

adopting report and recommendation to dismiss for lack of subject matter

jurisdiction).

        Plaintiffs did not amend the Complaint to provide particularized

details showing how both Mr. Tirado Cruz’s and Mrs. Velázquez’s health,

welfare and happiness were affected by the breach of contract. While

Plaintiffs presented documents apparently showing that Mrs. Velázquez

is   receiving   psychiatric      care,     the   documents       are   unauthenticated.

Furthermore,     Plaintiffs     did   not    present      any   medical    diagnoses   or

prognosis for Mrs. Velázquez or Mr. Tirado Cruz. Thus, even if the Court

were to admit the documents, they would still be insufficient to overcome
       Case 3:18-cv-01462-RAM-MDM Document 36 Filed 07/17/19 Page 6 of 7
Civil No. 18-1462(RAM)                                                          6


the challenge posed by Defendant’s Motion to Dismiss. See Gomez v. K

Mart Corp., 2013 WL 4828245 (D. Mass. 2013) (Opposition to motion to

dismiss which had no indication of plaintiff’s diagnosis and prognosis

held insufficient to establish jurisdictional amount).

        In an analogous situation, the U.S. District Court for the District

of Puerto Rico remitted to $5,000 per plaintiff an award of damages for

mental anguish damages in a dispute over the validity of a $1,000,000

retainer agreement. See Estate of Angel Berganzo-Colón v. Ambush, 2012

WL 12893026 (D.P.R. 2012), aff’d, 704 F.3d 33 (1st Cir. 2013). Simply

put and viewed objectively, the mental pain and suffering associated

with    the   alleged   misrepresentations      and   breach   of   contract   is

“insufficient to bridge the gap” between the dispute over a $14,000

retainer and the $75,000 jurisdictional amount requirement. See Murray

v. Mars Chocolate North America, LLC, 2104 WL 3849908 (D.P.R. 2014)

(“[V]iewed    objectively   the   pain   and   suffering   associated   with   the

incident cannot fill the gap between the $3,000.00 cost of oral surgery

and the $75,000.00 jurisdictional minimum.”)

                                  IV. CONCLUSION

        “Jurisdiction is not conferred by the stroke of a lawyer’s pen.

When challenged it must be adequately founded in fact”. Diefenthal v.

Civil Aeronautics Bd., 681 F.2d 1039, 1054 (5th Cir. 1982) (emphasis

added).

        For the reasons set forth herein, the Court finds that Plaintiffs

have not met the burden of establishing that their claims meet 28 U.S.C.

§ 1332(a)’s amount in controversy requirement of $75,000 exclusive of
    Case 3:18-cv-01462-RAM-MDM Document 36 Filed 07/17/19 Page 7 of 7
Civil No. 18-1462(RAM)                                                  7


interests and costs. Defendants’ Motion to Dismiss for Lack of Subject

Matter Jurisdiction at Docket 13 is hereby GRANTED.

     Judgment of dismissal shall be entered accordingly.

     IT IS SO ORDERED.

     In San Juan Puerto Rico, this 17th day of July 2019.

                                 S/ RAÚL M. ARIAS-MARXUACH
                                 United States District Judge
